In a prosecution for the crime of abortion, the appeal is by the People of the State of New York from an order of the County Court, Queens County, which grants respondent’s motion to amend the judgment of sentence so as to incorporate therein a recommendation by the sentencing court against deportation of an alien, provided in section 155 of title 8 of the United States Code. The motion was made more than thirty days after imposition of sentence and after sentence was executed or partially executed. We construe the order as neither vacating nor amending the judgment of sentence but as merely granting a motion to make a recommendation against deportation and, as such, is not appealable. Motion to dismiss appeal, renewed by permission on the argument of the appeal, granted and appeal dismissed. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ. [198 Mise. 544.] [See post, p. 855.]